Citation Nr: 0725707	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-31 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than June 10, 1997 
for the grant of service connection for thoracic kyphosis 
with wedging of vertebrae, degenerative arthritis, and 
Schmorl's node.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to March 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that, in pertinent part, denied an effective 
date earlier than June 10, 1997 for the grant of service 
connection for thoracic kyphosis with wedging of vertebrae, 
degenerative arthritis, and Schmorl's node.

The veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the hearing is associated 
with the claims file.


FINDINGS OF FACT

1.  In a September 1998 rating decision, the RO granted 
service connection for thoracic kyphosis with wedging of 
vertebrae and degenerative arthritis and Schmorl's node, 
assigning a noncompensable evaluation pending further 
evaluation, effective June 10, 1997.  Notice of this decision 
was provided by letter mailed on December 18, 1998.

2.  In a March 1999 rating decision, the RO assigned a 20 
percent evaluation for the service-connected thoracic spine 
disability, effective June 10, 1997.  Notice of this decision 
was provided by a letter dated March 9, 1999.

3.  The veteran did not appeal the effective date assigned, 
and these decisions became effective in December 1999 and 
March 2000, respectively.  

4.  In October 2004, the veteran filed the current claim for 
an earlier effective date.

5.  The veteran's free-standing claim for an earlier 
effective date is barred as a matter of law.


CONCLUSION OF LAW

The claim for an effective date earlier than June 10, 1997 
for the grant of service connection for thoracic kyphosis 
with wedging of vertebrae and degenerative arthritis and 
Schmorl's node is denied as a matter of law.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.400, 20.200, 20.201, 20.202, 20.302, 
20.1100, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for disability 
compensation based on direct service connection shall be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a veteran files 
a claim for compensation with VA, and the claim is 
disallowed, he has the right to appeal that denial to the 
Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  If the veteran does not perfect an appeal, 
however, the rating decision becomes final.  See 38 C.F.R. §§ 
20.302(a), 20.1103. 

The September 1998 decision (with notice provided in December 
1998) that granted service connection for a thoracic back 
disability and assigned an effective date of June 10, 1997, 
became final when the veteran did not file an appeal within 
the time provided by statute after he received notice of that 
decision.  Similarly, the March 1999 rating decision issued 
following the VA examination scheduled to determine the 
appropriate evaluation to assign, and that confirmed the June 
10, 1997 effective date for the grant of service connection, 
also became final when the veteran did not file a timely 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In October 2004, nearly five and over four years, 
respectively, after the September 1998 and March 1999 rating 
decisions became final, the veteran filed a claim for an 
earlier effective date.  However, the finality of the 
September 1998 and March 1999 rating decisions can only be 
overcome in one way - by a request for a revision based on 
clear and unmistakable error (CUE).  While the veteran has 
made statements that he believes the effective date assigned 
for the grant of service connection for his thoracic spine 
disability was based on errors and mistakes on the part of 
VA, neither he nor his representative have asserted a claim 
of CUE in the September 1998 or March 1999 rating decisions.  
Therefore, his challenge to the effective date for the grant 
of service connection for thoracic kyphosis with wedging of 
vertebrae and degenerative arthritis and Schmorl's node is 
barred as a matter of law.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (free-standing claim for earlier effective 
dates vitiates the rule of finality).  

Accordingly, the veteran's free-standing claim for an earlier 
effective date for the grant of service connection for 
thoracic kyphosis with wedging of vertebrae and degenerative 
arthritis and Schmorl's node must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  

As the claim is being denied as a matter of law, VA's duties 
of notice and assistance are not applicable.



ORDER

An effective date earlier than June 10, 1997 for the grant of 
service connection for thoracic kyphosis with wedging of 
vertebrae and degenerative arthritis and Schmorl's node is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


